DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 15-18, 24, 25, 29, and 31, drawn to a lander having an interface panel connecting to a drawer in which a payload is mounted; a method of manufacturing a component of the lander; a method of manufacturing the lander; a method of landing the lander; and a method of landing the lander.
Group II, claim(s) 32 and 33, drawn to a transport method of propelling a transport ship from low earth orbit to landing on a lunar surface with electric and chemical propulsion module which are separated and a solar panel with a solar cell for powering the electric propulsion module.
Group III, claim(s) 34, drawn to a transport ship having an electric propulsion device with a propellant tank and a chemical propulsion device and control unit.  
The groups of inventions listed above do not relate to a single general inventive concept
under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special
technical features (STF) for the following reasons:

The application contains claims directed to more than one species (and/or sub-species) of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
Species 1 - Figs. 1-3 - a transport ship, route, and navigation process and propulsion method for transporting a lander from Earth to a Lunar Surface.
Species 2 - Figs. 4-6 - a transport ship, route, and navigation process and propulsion method for transporting a payload such as a satellite from Earth to a Low Lunar Orbit.
Species 3 - Figs. 7-9 - a transport ship, route, and navigation process and propulsion method for transporting a payload from Earth to Deep Space via a Lunar Transfer Orbit.
Species 4 - Figs. 10-14 - a lander having drawers for payloads and movable solar panels.
Species 5 - Fig. 15 - method of using a heat insulating sheet to protect a lander. 
Species 6 - Fig. 16 - a navigation method for a spacecraft from GTO to a celestial body other than earth.
Species 7 - Fig. 17, 18 - a manufacturing method for manufacturing a component of a lander on a celestial body other than earth.
Subspecies 7A - Fig. 17 - melting down browken or damaged components of a lander to use as raw material to manufacture new components.
Subspecies 7B - Fig. 18 - using space probes to extract natural resources to use as raw materials to manufacture new components.
Species 8 - Fig. 19 - a lander operation method wherein the lander has movable legs or wheels for translating motion on a surface of a celestial body.
Species 9 - Fig. 20 - a lander configuration having a reflector for reflecting sunlight to the solar panel of a different lander.
Species 10 - Fig. 21 - a method of landing a lander on a celestial body by transmitting request(s) from spacecraft(s) already on the celestial body such that the lander avoids the position of the other spacecraft(s). 
Species 11 - Fig. 22 - a landing method for a lander which acquires a map of a celestial body from an artificial satellite to determine stable and unstable zones to recalculate a desirable landing zone.
Species 12 - Fig. 23 - a monitoring method for a spacecraft launched from earth which uses both a spacecraft at a Lagrange point and a plurality of spacecraft orbiting a celestial body other than earth to observe the launched spacecraft.
Species 13 - Fig. 24A, 24B - a lander with interfaces which allow connection and replacement of thrusters and engines having corresponding interfaces. 
	Species 14 - Figs. 25 and 26 - a fuel supply method using a transport ship in flight to supply fuel to another spacecraft by removing fuel tanks from the spacecraft with robotic arms on the transport ship, attaching the old fuel tanks to the transport ship, and replacing new fuel tanks on the spacecraft.
	Species 15 - Fig. 27-28B - a lander having a switching mechanism and a temperature sensor which switches the lander between an open state in which heat is discharged from a housing and a blocking state in which heat in the housing is blocked based upon a measured temperature outside the housing. 
The groups of inventions listed above do not relate to a single general inventive concept
under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special
technical features (STF) for the following reasons:
	Each of the species and/or subspecies do not share the same or corresponding STF as detailed above. 
Applicant is required, in reply to this action, to elect a single species and sub-species
where appropriate to which the claims shall be restricted if no generic claim is finally held to be
allowable. The reply must also identify the claims readable on the elected species, including any
claims subsequently added. An argument that a claim is allowable or that all claims are generic is
considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of
claims to additional species which are written in dependent form or otherwise require all the
limitations of an allowed generic claim. 
Currently, none of the claims appear to be generic to all of the aforementioned species and/or sub-species, however, Applicant should confirm.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
A telephone call was NOT made to Applicant to request an oral election regarding the election/restriction requirement due to at least one of the following:
i. the restriction is complex;
ii. the application is being prosecuted by the Applicant pro se;
iii. from past experience an election will not be made by Applicant or Applicant's representative over the telephone.
See MPEP 812.01
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647